Citation Nr: 1303320	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent for a skin disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1971 to November 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at December 2011 Board Travel Board hearing.  The hearing transcript has been associated with the claims file.  

During the December 2011 Board hearing, the Veteran and his representative requested reevaluation for possible exposure to biological chemical agents and plutonium in service.  Service connection is already in effect for a skin disorder.  This matter is referred to the RO/AMC for clarification from the Veteran and/or his representative as to whether he wishes to submit a separate claim for service connection, and if so, the disability for which service connection is being claimed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

At the time of the June 2010 VA examination, the examiner indicated that no skin disorder was present.  In an August 2010 substantive appeal, the Veteran contends that his skin condition has gotten worse.  Additionally, while the Veteran reported symptoms of burning, itching and heat sensitivity due to his service-connected skin disorder during the June 2010 VA examination and during his Board hearing, it is not clear what percent of the body, or exposed areas of the body, is affected.  The Veteran contended during his Board hearing, that while his current diagnosis is unclear, he was historically diagnosed with and treated for mycosis fungoides.  A review of the claims file shows that both mycosis fungoides and dermatitis were diagnosed via a punch biopsy in service.  In addition, the Veteran was diagnosed with chronic dermatitis with changes consistent with early development of mycosis fungoides based on a March 1987 skin biopsy.  In light of the foregoing, the Board finds that a remand for an updated VA examination is necessary to fully address the current severity of the service-connected skin disorder, historically diagnosed as mycosis fungoides and chronic dermatitis, as well as any other related residuals.  

During the Veteran's hearing testimony, he identified present dermatology treatment at the Lyons or East Orange VA Medical Center.  The RO/AMC should obtain VA medical records on remand should associate them with the record.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment records dated from April 2009 to the present from the Lyons and East Orange VA Medical Centers in New Jersey and should associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.  

2.  The Veteran should be afforded a VA dermatology examination to determine the current severity of the service-connected skin disorder, historically diagnosed as mycosis fungoides and chronic dermatitis, as well as any other related residuals.  The record must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the record.  All indicated tests should be performed and the findings reported in detail.  

During examination, the examiner should specifically address symptoms reported by the Veteran, to include burning, itching, and heat sensitivity, and if possible, should identify the percent of the body, and exposed areas of the body affected.  

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



